Case 2:15-cv-02926-DRH-SIL Document 130 Filed 09/10/19 Page 1 of 2 PageID #: 7547


                                                                          HUNTON ANDREWS KURTH LLP
                                                                          2200 PENNSYLVANIA AVENUE, NW
                                                                          WASHINGTON, D.C. 20037-1701

                                                                          TEL 202 • 955 • 1500
                                                                          FAX 202 • 778 • 2201



                                                                          MATTHEW J. RICCIARDI
  September 10, 2019                                                      DIRECT DIAL: 202 • 955 • 1685
                                                                          EMAIL: mricciardi@HuntonAK.com

 VIA ELECTRONIC CASE FILING                                               FILE NO: 68026.6



 Hon. Denis R. Hurley, U.S.D.J.
 United States District Court
   for the Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:     Capricorn Management Systems, Inc. v. GEICO
         Case no. 2:15-cv-02926-DRH-SIL

 Dear Judge Hurley:

         This firm represents defendant Government Employees Insurance Company (“GEICO”)
 in the subject civil action. We write jointly on behalf of GEICO and co-defendant Auto Injury
 Solutions, Inc. (collectively, “Defendants”) regarding the letter request, docket no. 129, filed by
 plaintiff Capricorn Management Systems, Inc. (“Capricorn”) this afternoon seeking to double the
 page limit for Rule 72(b)(2) objections. Defendants oppose Capricorn’s request.

         Your Honor’s Individual Practice Rule 4(C) provides that Rule 72 objections “should
 not exceed twenty-five (25) pages in length.” Capricorn seeks to double that limit to 50 pages,
 despite already being rebuked by the Magistrate for the inordinate bulk of its filings:

         Capricorn refers to the “substantial evidence” it has of Defendants’
         misappropriation and summarily directs the Court to review over 100 statements
         of fact and scores of exhibits. Reviewing these documents has consumed
         considerable judicial resources, yet absent any context, the Court cannot conclude
         that a genuine issue of fact exists sufficient to defeat summary judgment. This
         case involves a highly technical subject matter, and it is Plaintiff’s burden not
         simply to point the Court to e-mails, spreadsheets and full deposition transcripts,
         but to explain how these pieces of evidence raise a genuine issue to be tried.

 Report at 47–48 (citing Cea v. Access 23 TV, 2015 WL 5474070, *3 (S.D.N.Y.) (“[J]udges are
 not like pigs; they will not hunt for truffles buried in briefs or the record.”)).

         Capricorn’s request to file such substantially over-length objections can mean only one of
 two things—either Capricorn again intends to throw everything against the proverbial wall in the
 hope that the District Court will find a dispute of fact sufficient to preclude summary judgment
 in there somewhere or, equally improper, Capricorn again intends to shift its theory of the case

       ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON LOS ANGELES
       MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                                www.HuntonAK.com
Case 2:15-cv-02926-DRH-SIL Document 130 Filed 09/10/19 Page 2 of 2 PageID #: 7548




 Hon. Denis R. Hurley, U.S.D.J.
 September 10, 2019
 Page 2

 and advance new arguments not already articulated in its briefs below. See Report at 41–42
 (“Capricorn has not been entirely consistent in how it has characterized its purported trade
 secrets.”). Although a “district judge must determine de novo any part of the magistrate judge’s
 disposition that has been properly objected to,” FED. R. CIV. P. 72(b)(3), objections are not a
 freewheeling do-over. As particularly relevant here, “a district court will generally refuse to
 consider arguments, case law and/or evidentiary material which could have been, but was not,
 presented to the magistrate judge in the first instance.” Mulberry Homes VI, LLC v. Gargiulo,
 2016 WL 5409244, *1 (E.D.N.Y. 2016) (Hurley, J.) (internal quotations and citations omitted).

        Capricorn’s protestations about the Report being “67 pages long and relat[ing] to four
 substantive motions” plus “four motions to seal documents” are disingenuous. Magistrate Judge
 Locke recommended denying Defendants’ Motion for Sanctions, Report at 34, and the first
 dozen and last dozen pages, collectively more than a third of the Report, merely summarize
 background facts and applicable law or concern GEICO’s motions to file its own confidential
 information under seal.

         The eleventh-hour timing of Capricorn’s request is also inherently prejudicial. Capricorn
 used nearly identical language to justify its August 1st request for a six-week extension of time.
 Docket no. 128 (“The R&R is 67 pages long and relates to four substantive motions and four
 motions to seal documents, all of which follows voluminous filings by the parties.”). Capricorn
 could have requested an expansion of the 25-page limit at that time or at any point over the
 following weeks—Capricorn’s counsel are plainly not just beginning to draft their additional
 25 pages of objections tonight—but Capricorn did not. Now, just three days before the extended
 filing deadline, GEICO has already drafted its objections based on strategic decisions about
 which portions of the Report warrant objection in view of the 25-page limit, and fundamental
 fairness requires that Capricorn be held to that same limit.

         Defendants respectfully request that the Court encourage all parties to confine themselves
 to proper Rule 72 objections by retaining the 25-page limit specified in its Rules and denying
 Capricorn’s last-minute request for 25 additional pages. Counsel thank Your Honor for his
 continuing consideration and are, as always, available to render any assistance that may be
 helpful the Court.

 Respectfully submitted,
 /s/ Matthew J. Ricciardi
 Matthew J. Ricciardi, Esq.


 cc:    Counsel of Record (via CM/ECF)




 68026.6 EMF_US 76407790
